Case 8:18-cv-02179-JSM-SPF Document 50 Filed 06/18/19 Page 1 of 2 PageID 1079




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTIRICT OF FLORIDA
                                 TAMPA DIVISION

DAVID CLARK,

       Plaintiff,

v.                                                Case No.: 8:18-cv-02179-JSM-SPF

NAVIENT SOLUTIONS, LLC,

      Defendant.
_____________________________________/

                    PLAINTIFF’S NOTICE OF PENDING SETTLEMENT

       COMES NOW, Plaintiff DAVID CLARK (“Plaintiff”), by and through his undersigned

counsel, pursuant to Local Rule 3.08(a), and hereby gives notice that Plaintiff and Defendant

have reached an agreement for settlement, and are in the process of finalizing the settlement

agreement.


Dated: June 18, 2019


                                                  Respectfully submitted:

                                                  /s/ Benjamin W. Raslavich
                                                  BENJAMIN W. RASLAVICH, ESQ.
                                                  Florida Bar No.: 0102808
                                                  KUHN RASLAVICH, P.A.
                                                  2124 W. Kennedy Blvd., Suite B
                                                  Tampa, Florida 33606
                                                  Telephone: (813) 422 – 7782
                                                  Facsimile: (813) 422 – 7783
                                                  ben@theKRfirm.com
                                                  Counsel for Plaintiff
Case 8:18-cv-02179-JSM-SPF Document 50 Filed 06/18/19 Page 2 of 2 PageID 1080




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 18, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF. I also certify that the foregoing document is being served

this day on all counsel either via transmission of Notices of Electronic Filing generated by

CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

to receive electronically Notices of Electronic Filing.



                                                      /s/ Benjamin W. Raslavich
                                                      Benjamin W. Raslavich, Esquire
                                                      Florida Bar No.: 0102808
